DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 04/03/2020 has been considered.

Claim Rejections - 35 USC § 112
Claims 44-46, 48, 49, 53, 59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 44-46,48,49, and 53 recites the limitation " adaptive optical element". However there is insufficient antecedent basis for this limitation in the claim, as the original term recited in the independent claim is “adaptive multielectrode electrowetting optical element”.

Claims 59 recites the limitation "adaptive optical element".  However there is insufficient antecedent basis for this limitation in the claim, as the original term recited in the independent claim is “electrowetting adaptive optical element”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 57 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20060092814) hereto after referred to as D1

With regard to claim 57, D1 teaches An optical imaging system, in at least figures 1, 2 and 4; for use with an object (105) to be imaged, the optical imaging system comprising a source of incident radiation (201), an optical assembly (200) comprising a first electrowetting adaptive optical element (10) and a second electrowetting adaptive optical element (10’), the optical assembly being disposed in a beam path between the source of radiation (201) and the object (105), and a photodetector (205) disposed so as to detect transmitted radiation resulting from the interaction of the incident radiation with the object (105).

With regard to claim 58, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 57, wherein D1 further teaches an optical system, in at least figure 4, wherein the optical assembly (200) is disposed in a beam path between the photodetector (205) and the object (105).

Claims 40, 41, 43-47, 52-56, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1, and further in view of Voelkl (US 20040057089) hereto after referred to as D2.

With regard to claim 40,   A method of imaging an object, in at least figure 4 and [0050], [0055]; the method comprising: providing an optical imaging system (200) comprising an optical assembly comprising one or more adaptive multielectrode electrowetting optical elements (10,10'), each of the adaptive multielectrode electrowetting optical elements having at least at least three degrees of freedom; and a photodetector (205) disposed so as to detect transmitted radiation from the object (105), the optical assembly (200) being disposed in a beam path between the photodetector (205) and the object (105), and receiving transmitted radiation from the object at the photodetector (205) to provide a base image; and performing the following steps one or more times: adjusting the one or more adaptive multielectrode electrowetting optical elements (10,10').
	However D1 fails to expressly disclose the adjustment including modifying an optical transfer function of the one or more adaptive multielectrode electrowetting optical elements, and receiving transmitted radiation from the object at the photodetector to provide an adjusted image; wherein the adjustment and receiving steps are performed until the adjusted image has substantially reduced aberrations compared to the base image.
	In a related endeavor, D2 teaches an optical system, in at least claim 18, the adjustment including modifying an optical transfer function of the one or more adaptive multielectrode electrowetting optical elements, and receiving transmitted radiation from the object at the photodetector to provide an adjusted image; wherein the adjustment and receiving steps are performed until the adjusted image has substantially reduced aberrations compared to the base image.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the transfer functions taught by D2 for the purpose of better optimizing the optical system.

	With regard to claim 41, D1 in view of D2, teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 40, wherein D2 further teaches an optical system, in at least claim 18, wherein each of the adaptive multielectrode electrowetting optical elements has at least six degrees of freedom.

With regard to claim 43, D1 in view of D2, teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 40, wherein D1 further teaches an optical system, in at least figure 4; wherein the optical imaging system (200) further includes a source of incident radiation (201), and wherein the method includes illuminating the object (105) with radiation from the source of incident radiation through the optical assembly (200).

With regard to claim 44, D1 in view of D2, teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 40, wherein D2 further teaches an optical system, in at least claim 18; wherein the optical assembly comprises a first adaptive optical element and a second adaptive optical element, the first adaptive optical element having opposite overall focusing properties as compared to the second optical element.

With regard to claim 45, D1 in view of D2, teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 40, wherein D2 further teaches an optical system, in at least claim 18; wherein the first adaptive optical element has an opposite gross optical transform as compared to the second optical element.

With regard to claim 46, D1 in view of D2, teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 40, wherein D2 further teaches an optical system, in at least [0033]; wherein the optical transform of each of the adaptive optical elements is modified with respect to at least three Zemike polynomials.

With regard to claim 47, D1 in view of D2, teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 40, wherein D2 further teaches an optical system, in at least [0033];  wherein aberration in the image is substantially decreased with respect to at least two Zemike polynomials other than polynomials Z.sub.1.sup.1, Z.sub.1.sup.−1 and Z.sub.2.sup.0.

With regard to claim 52, D1 in view of D2, teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 40, wherein D1 further teaches an optical system, in at least [0055]; wherein the receiving and adjusting steps are performed using the feedback of the images received at the photodetector.

With regard to claim 53, D1 in view of D2, teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 52, wherein D2 further teaches an optical system, in at least [0005]; wherein the receiving and adjusting steps include conducting a plurality of iterations of adjustment of the one or more adaptive optical elements and determining an impact of the adjustment of the one or more adaptive optical elements on the received image, and identifying an adjustment of the one or more adaptive optical elements that substantially reduces the aberrations in the image.

With regard to claim 54, D1 in view of D2, teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 53, wherein D2 further teaches an optical system, in at least [0005]; wherein the conducting the plurality of iterations includes using a genetic algorithm to identify the correcting adjustment.

With regard to claim 55, D1 in view of D2, teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 54, wherein D2 further teaches an optical system, in at least [0068]; wherein the genetic algorithm uses a population size of at least 30 and iterates through at least 10 generations.

With regard to claim 56, D1 teaches A method of imaging an object, in at least figures 1, 2, 4; the method comprising: providing an optical imaging system (200) comprising a source of incident radiation (201), an optical assembly (200) comprising one or more adaptive multielectrode electrowetting optical elements (10, 10'), each of the adaptive multielectrode electrowetting optical elements having at least at least three degrees of freedom, the optical assembly (200) being disposed in a beam path between the source of radiation (201) and the object (105), and a photodetector (205) disposed so as to detect transmitted radiation resulting from the interaction of the incident radiation with the object (105); illuminating the object with incident radiation from the source of radiation through the one or more adaptive multielectrode electrowetting optical elements (10, 10'); receiving transmitted radiation from the object (105) at the photodetector (205) to provide a base image; and performing the following steps one or more times: adjusting the one or more adaptive multielectrode electrowetting optical elements (10, 10').
However D1 fails to expressly disclose the adjustment including modifying an optical transfer function of the one or more adaptive multielectrode electrowetting optical elements, and receiving transmitted radiation from the object at the photodetector to provide an adjusted image; wherein the adjustment and receiving steps are performed until the adjusted image has substantially reduced aberrations compared to the base image.
	In a related endeavor, D2 teaches an optical system, in at least claim 18, the adjustment including modifying an optical transfer function of the one or more adaptive multielectrode electrowetting optical elements, and receiving transmitted radiation from the object at the photodetector to provide an adjusted image; wherein the adjustment and receiving steps are performed until the adjusted image has substantially reduced aberrations compared to the base image.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the transfer functions taught by D2 for the purpose of better optimizing the optical system.

With regard to claim 59, D1 in view of D2, teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 57, wherein D2 further teaches an optical system, in at least claim 18; wherein the first adaptive optical element having an opposite gross optical transform as compared to the second optical element.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 40 above, and further in view of Wittenberg (US 201001230123007) hereto after referred to as D3.

With regard to claim 42, D1 in view of D2, teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 40, wherein D1 further teaches an optical system, in at least figure 1, 2, 4 and 7; wherein each adaptive multielectrode electrowetting optical element (10,10') comprises: a transparent substrate (12) having a surface; one or more sidewalls extending from the surface of the substrate, the one or more sidewalls having surfaces defining a cavity (wherein 11 is placed); a polar liquid disposed within the cavity (11); a different index of refraction ([0037]); a plurality of independently-addressable first electrodes disposed along the sidewalls of the cavity ([0016]); and one or more second electrodes electrically isolated from the one or more first electrodes ([0039]).
However D1 in view of D2 fail to expressly disclose, a second liquid disposed within the cavity, the second liquid being immiscible with the polar liquid and having a different index of refraction; than the first liquid, the second liquid being substantially electrically insulating, the polar liquid and the second liquid forming two distinct liquid phases within the cavity.
In a related endeavor, D3 teaches an optical system, in at least [0026]; a second liquid disposed within the cavity, the second liquid being immiscible with the polar liquid and havinga different index of refraction; than the first liquid, the second liquid being substantially electrically insulating, the polar liquid and the second liquid forming two distinct liquid phases within the cavity.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the transfer functions taught by D3 for the purpose of better optimizing the optical system.

Allowable Subject Matter
Claims 48-51, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the antecedent basis rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 48, D1 in view of D2, teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 40, D1 in view of D2 fail to teach an optical system, wherein an optical simulation is performed using the test image as a seed, and wherein the adjustment of the one or more adaptive optical elements is performed based on the optical simulation results.
In related endeavor, D3 fails to remedy the deficiencies of D1 and D2 with regard to wherein an optical simulation is performed using the test image as a seed, and wherein the adjustment of the one or more adaptive optical elements is performed based on the optical simulation results.
Therefore for the reasons stated above the above subject has been found to be in a state of allowance.
With regard to claims 49-51 the claims depend from an allowable base claim and are therefore also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872